Opinion issued December 22, 2005






 
 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-01119-CR
____________

IN RE CHARLES GERMAN, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Charles German, filed a pro se petition for writ of mandamus,
asking that we order respondent
 to issue additional back time credit to relator. 
Relator’s petition does not meet the requirements of the Texas Rules of Appellate
Procedure.  See TEX. R. APP. P. 9.5, 52.3(J)
               The petition for writ of mandamus is therefore denied.
PER CURIAM
               Panel consists of Justices Taft, Keyes, and Hanks.
               Do not publish.  Tex. R. App. P. 47.2(b).